Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 26, 27, 29-33, 36, 38-41, 43, 44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 11, 14 that “Further, even assuming arguendo a skilled person were to combine the references in the manner suggested by the Examiner, the combination would still fail to render amended independent claim 27 obvious, because a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant’s own disclosure as a guide.” Examiner respectively disagrees since it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, it would have been obvious for one of ordinary skill in the art to combine the references as indicated in the office action below to teach the claims.
	Therefore the rejection is maintained.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26, 39, 40, 41, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHENG (US 20170041902 herein SHENG) in view of FREDA et al. (US 20200305167) and NAM et al. (US 20170208568).

Regarding claim 26, SHENG teaches a base station, comprising: 
a processor (fig. 1, access node);
a memory (fig. 1, access node); and
a computer program instruction stored on the memory which, when executed by the processor (fig. 1, access node), causes the processor to:
allocate, to a first type of user equipment (UE), a plurality of candidate resources for a sidelink transmission (par. 61, allocating resource for UE to communicate in sidelink), where the first type of UE carries out a sidelink transmission by base station scheduling (par. 60, 61, UE in coverage or out coverage and in mode 1 or in mode 2); and
transmit scheduling information about the plurality of candidate resources to the first type of UE (par. 61, 67, 69, eNB schedules transmission resources for transmission of Sidelink Control and data in response to UE request),
wherein the processor:
determines resources of the first type of UE for carrying out the sidelink transmission from the plurality of candidate resources, according to the feedback information of the first type of UE, so that the first type of UE carries out the sidelink transmission with the determined resources (par. 179-181, a first field of the notification may comprise an indication or identification (94) of the resource pool from which the resource was selected; a second field of the notification may comprise an indication or identification (96) of the particular resource selected from the resource pool; and a third field may comprise an indication (98) of a priority level of the communication (or of the wireless terminal transmitting the communication)).
determines resources of the first type of UE for carrying out the sidelink transmission from the plurality of candidate resources so that the first type of UE carries out the sidelink transmission with the determined resources (par. 179-180, a notification of allocation/use of resources 92 may be provided using bits, fields, or information elements (IEs) of signaling channels. For example, a first field of the notification may comprise an indication or identification (94) of the resource pool from which the resource was selected; a second field of the notification may comprise an indication or identification (96) of the particular resource selected from the resource pool; and a third field may comprise an indication (98) of a priority level of the communication (or of the wireless terminal transmitting the communication)); and 
transmits the scheduling information about the plurality of candidate resources through a plurality of pieces of downlink control information (par. 61, 67, 69, 71, 75, using SIB, RRC signaling, the resource pool information comprises list of resource pools with information element (IE), IE indiating commRxPool, commTxPoolExceptional, commTxPoolNormalCommon).
However, SHENG does not teach wherein the allocating unit receives feedback information about a selection of the plurality of candidate resources by the first type of UE; determines resources of the first type of UE for carrying out the sidelink transmission from the plurality of candidate resources, according to the feedback information of the first type of UE.
But, FREDA in a similar or same field of endeavor teaches wherein the allocating unit receives feedback information about a selection of the plurality of candidate resources by the first type of UE (par. 99, 100, 102, 115, 119, 121, 134, 168, The WTRU sends indication of one of the configuration with resource to eNB to use); determines resources of the first type of UE for carrying out the sidelink transmission from the plurality of candidate resources, according to the feedback information of the first type of UE  (par. 99, 115, 119, 121, 134, 168, The WTRU sends indication of one of the configuration with resource to eNB to use; limitation after “so that” is intend used).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by FREDA in the system of SHENG to indicate a configuration or resource to use for SPS sidelink communication to the eNB. 
The motivation would have been to provide central management of available resources to prevent collision.
However, SHENG and FREDA do not teach a delay between the candidate resource and the downlink control information indicating the candidate resource is statically configured.
But, NAM et al. (US 20170208568) in a similar or same field of endeavor teaches a delay between the candidate resource and the downlink control information indicating the candidate resource is statically configured (par. 167, k is a static offset).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by NAM in the system of SHENG and FREDA to statically configured the delay or k for feedback. 
The motivation would have been to provide fixed resource for feedback and synchronized the data and acknowledgement transmission.

Regarding claim 39, SHENG teaches the base station of claim 26, wherein the processor transmits the scheduling information about the plurality of candidate resources through one piece of downlink control information (par. 61, 67, 69, the resource pool used for reception is configured by the eNB via radio resource control (RRC), in broadcast signaling).

Regarding claim 40, SHENG teaches the base station of claim 26, wherein the processor transmits the scheduling information about the plurality of candidate resources through higher layer information (par. 61, 67, 69, the resource pool used for reception is configured by the eNB via radio resource control (RRC), in broadcast signaling, RRC is consider as higher layer).

Regarding claim 41, SHENG teaches a user equipment, the user equipment being a first type of UE, and the first type of UE carries out a sidelink transmission by base station scheduling (par. 60, 61), comprising: 
a processor (fig. 1, wireless terminal); a memory (fig. 1, wireless terminal); and a computer program instruction stored on the memory which, when executed by the processor (fig. 1, wireless terminal), causes the processor to:
receive a plurality of resources allocated by a base station for the sidelink transmission (par. 61, 65, 67, 69, 83, eNB schedules transmission resources for transmission of Sidelink Control and data in response to UE request); 
carry out the sidelink transmission with one of the plurality of candidate resources (par. 123, 125, 126, 127, 129, detecting collision and selecting a resource pool with collision free for sidelink transmision),
determines resources of the first type of UE for carrying out the sidelink transmission from the plurality of candidate resources so that the first type of UE carries out the sidelink transmission with the determined resources (par. 179-180, a notification of allocation/use of resources 92 may be provided using bits, fields, or information elements (IEs) of signaling channels. For example, a first field of the notification may comprise an indication or identification (94) of the resource pool from which the resource was selected; a second field of the notification may comprise an indication or identification (96) of the particular resource selected from the resource pool; and a third field may comprise an indication (98) of a priority level of the communication (or of the wireless terminal transmitting the communication)); carries out the sidelink transmission with the determined resources (par. 123, 125, 126, 127, 129, 179-180); and 
receives a plurality of candidate resources for sidelink transmission allocated by the base station through a plurality of pieces of downlink control information (par. 61, 67, 69, 71, 75, using SIB, RRC signaling, the resource pool information comprises list of resource pools with information element (IE), IE indiating commRxPool, commTxPoolExceptional, commTxPoolNormalCommon).

However, SHENG does not teach wherein the processor transmits feedback information about a selection of the plurality of candidate resources, so that the base station determines resources of the first type of UE for carrying out the sidelink transmission from the plurality of candidate resources according to the feedback information; 
But, FREDA in a similar or same field of endeavor teaches wherein the processor transmits feedback information about a selection of the plurality of candidate resources (par. 99, 100, 102, 115, 119, 121, 134, 168, The WTRU sends indication of one of the configuration with resource to eNB to use), so that the base station determines resources of the first type of UE for carrying out the sidelink transmission from the plurality of candidate resources according to the feedback information (par. 99, 115, 119, 121, 134, 168, The WTRU sends indication of one of the configuration with resource to eNB to use; limitation after “so that” is intend used); and carries out the sidelink transmission with the determined resources (par. 99, 115, 119, 121, 134, 168).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by FREDA in SHENG to indicate a configuration or resource to use for SPS sidelink communication to the eNB. 
The motivation would have been to provide central management of available resources to prevent collision. 
However, SHENG and FREDA do not teach a delay between the candidate resource and the downlink control information indicating the candidate resource is statically configured.
But, NAM et al. (US 20170208568) in a similar or same field of endeavor teaches a delay between the candidate resource and the downlink control information indicating the candidate resource is statically configured (par. 167, k is a static offset).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by NAM in the system of SHENG and FREDA to statically configured the delay or k for feedback. 
The motivation would have been to provide fixed resource for feedback and synchronized the data and acknowledgement transmission.

Regarding claim 44, SHENG teaches the user equipment of claim 41, wherein the transmission unit selects resources for carrying out the sidelink transmission from the plurality of candidate resources (par. 123, 125, 126, 127, 129, detecting collision and selecting a resource pool with collision free); and carries out the sidelink transmission with the selected resources (par. 123, 125, 126, 127, 129, detecting collision and selecting a resource pool with collision free for sidelink transmission).


Claim 27, 29, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHENG (US 20170041902 herein SHENG) in view of KORHONEN et al. (US 20160135171).

Regarding claim 27, SHENG teaches a user equipment (UE), the UE is a first type of UE, and the first type of UE carries out a sidelink transmission by base station (par. 60, 61), comprising: 
a processor (fig. 1, wireless terminal); 
a memory (fig. 1, wireless terminal); and 
a computer program instruction stored on the memory which, when executed by the processor (fig. 1, wireless terminal), causes the processor to:
receive a first resource allocated by a base station for the sidelink transmission (par. 61, 65, 67, 69, 83, eNB schedules transmission resources for transmission of Sidelink Control and data in response to UE request); 
determine whether the first resource collides with a second resource used by a second type of UE for the sidelink transmission (par. 123, 125, 126, 127, 129, detecting collision and selecting a resource pool with collision free), where the second type of UE autonomously carries out the sidelink transmission (par. 62, 63, 99, Mode 2, UE autonomous resource selection mode); and
automatically select a third resource different from the second resource to carry out the sidelink transmission when the first resource collides with the second resource (par. 123, 125, 126, 127, 129, detecting collision and selecting a resource pool with collision free),
wherein the processor stops using the third resource for carrying out the sidelink transmission when a reselection of a semi-permanent scheduling is triggered (par. 123, 125, 126, 127, 129, repeat the investigation/polling with respect to the second/another candidate resource can be selected for the sidelink direct communications; if first chosen resource of the selected resource pool should fail, hop to another resource member of the resource pool by incrementing a particular constant indicating semi-permanent scheduling is triggered; par. 145, 146, 157, 158, stop using the resource pool for transmission when the timer, T301 or T300 expired, and connection re-establishment).

However, SHENG does not teach wherein the processor stops using the third resource for carrying out the sidelink transmission when transmission of one data block is completed by using the third resource; and/or stops using the third resource for carrying out the sidelink transmission when the UE receives a new scheduling resource from the base station.
But, KORHONEN et al. (US 20160135171) in a similar or same field of endeavor teaches wherein the processor stops using the third resource for carrying out the sidelink transmission when transmission of one data block is completed by using the third resource; and/or stops using the third resource for carrying out the sidelink transmission when the UE receives a new scheduling resource from the base station (par. 23, 25, a UE may have to release the resources if the buffer runs empty and the allocation had been used for sending only delay tolerant or low priority data).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KORHONEN in the system of SHENG to release the resource after used. 
The motivation would have been to allocate resources more freely.

Regarding claim 29, SHENG teaches the user equipment of claim 27, 
wherein the third resource is selected from a second resource pool, and the second resource pool is associated with a first resource pool (par. 64, 75, 106, 108, sub-pools or overriding pools of the nominal pools), wherein the first resource pool is used for information transmission of the first type of UE in a sidelink transmission mode (par. 64, 65, 75, 106, 108, resource pools for UE in coverage or out coverage and in mode 1 or in mode 2), and the second resource pool is used for information transmission of the second type of UE in the sidelink transmission mode (par. 64, 65, 75, 129, 106, 108, resource pools for UE in coverage or out coverage and in mode 1 or in mode 2).

Regarding claim 30, SHENG teaches the user equipment of claim 29, wherein an association between the second resource pool and the first resource pool is configured by the base station (par. 64, 65, 69, 75, 83, allocation of resource pools by eNB).

Regarding claim 31, SHENG teaches the user equipment of claim 27, wherein the processor carries out an autonomous selection of the third resource and the sidelink transmission by using parameters of the semi-persistent scheduling configured by the base station (par. 77-84, resource is periodically allocated or semi-persistent).



Claims 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHENG (US 20170041902 herein SHENG) and KORHONEN et al. (US 20160135171) as applied to claim 27 above, and further in view of FREDA et al. (US 20200305167).

Regarding claim 32, SHENG teaches the user equipment of claim 27, wherein the processor transmits the third resource autonomously selected by the first type of UE for the sidelink transmission to the base station (par. 65, 123, 125, 126, 127, 129, UE in coverage or out coverage and in mode 1 or in mode 2 detecting collision and selecting a resource pool with collision free).
However, SHENG does not teach transmits the resource selected by the UE to the base station.
But, FREDA in a similar or same field of endeavor teaches transmits the resource selected by the UE to the base station (par. 99, 115, 119, 121, 134, 168, The WTRU sends indication of one of the configuration with resource to eNB to use).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by FREDA in SHENG and KORHONEN to indicate a configuration or resource to use for SPS sidelink communication to the eNB. 
The motivation would have been to provide central management of available resources to prevent collision. 

Regarding claim 33, SHENG teaches the user equipment of claim 27, wherein the processor transmits a scheduling abandonment report, the scheduling abandonment report indicates that the first type of UE abandons the first resource scheduled by the base station (par. 174, 180, 182, the UE notifies resource occupation information once they take these resources, in case of the detection of collision or being not able to obtain the resource and then selecting alternative resource ).
However, SHENG does not teach transmits a scheduling abandonment report to the base station. 
But, FREDA in a similar or same field of endeavor teaches wherein the selecting unit transmits a scheduling abandonment report to the base station (par. 164, The WTRU may also send an indication, message and/or notification to release specific resources), the scheduling abandonment report indicates that the first type of UE abandons the first resource scheduled by the base station (par. 164, The WTRU may also send an indication, message and/or notification to release specific resources).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by FREDA in SHENG and KORHONEN to indicate a configuration or resource to use for SPS sidelink communication to the eNB. 
The motivation would have been to provide central management of available resources to prevent collision. 


Claims 36, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHENG (US 20170041902 herein SHENG), FREDA et al. (US 20200305167), and NAM et al. (US 20170208568) as applied to claim 26, 41 above, and further in view of PAPASAKELLARIOUS (US 20170273056).

Regarding claim 36, SHENG does not teach the base station of claim 26, wherein a delay between any one piece of the downlink control information used to indicate the candidate resources and any one of the candidate resources is greater than a minimum required value.
But, PAPASAKELLARIOUS (US 20170273056) in a similar or same field of endeavor teaches wherein a delay between any one piece of the downlink control information used to indicate the candidate resources and any one of the candidate resources is greater than a minimum required value (par. 5).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by PAPASAKELLARIOUS in SHENG, FREDA, and NAM to schedule the transmission. 
The motivation would have been to account the system delay and provide synchronization between the transmitter and receiver. 

Regarding claim 43, SHENG teaches the user equipment of claim 41, wherein the transmission unit determines selected and/or unselected candidate resources (par. 123, 125, 126, 127, 129, detecting collision and selecting a resource pool with collision free).
However, SHENG does not teach feeds back indicating the selected and/or unselected candidate resources;
But, FREDA in a similar or same field of endeavor teaches feeds back indicating the selected and/or unselected candidate resources (par. 99, 115, 119, 121, 134, 168, The WTRU sends indication of one of the configuration with resource to eNB to use);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by FREDA in SHENG to indicate a configuration or resource to use for SPS sidelink communication to the eNB. 
The motivation would have been to provide central management of available resources to prevent collision. 
However, SHENG and FREDA do not teach feeds back at a feedback information position corresponding to downlink control information.
But, PAPASAKELLARIOUS (US 20170273056) in a similar or same field of endeavor teaches feeds back at a feedback information position corresponding to downlink control information (par. 5).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by PAPASAKELLARIOUS in SHENG, FREDA, and NAM to schedule the transmission. 
The motivation would have been to account the system delay and provide synchronization between the transmitter and receiver.


Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHENG (US 20170041902 herein SHENG), FREDA et al. (US 20200305167), and NAM et al. (US 20170208568) as applied to claim 26 above, and further in view of TAKANO (US 20190045394).

Regarding claim 38, SHENG does not teach the base station of claim 26, wherein the plurality of pieces of downlink control information are respectively in a plurality of consecutive time slots.
But, TAKANO (US 20190045394) in a similar or same field of endeavor teaches wherein the plurality of pieces of downlink control information are respectively in a plurality of consecutive time slots (fig. 9, par. 124, DCI in the PDCCH with 3 consecutive time slots).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKANO in SHENG, FREDA, and NAM to configure the frame. 
The motivation would have been to provide easier implement of the protocol with standard PDCCH area. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        09/12/2022